  Case 1:20-cr-10050-JDB Document 15 Filed 11/13/20 Page 1 of 2                     PageID 26




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION

   UNITED STATES OF AMERICA                      §
                                                 §
          v.                                     §
                                                 §       Criminal No. 1:20-cr-10050-JDB
   KRISTIE GUTGSELL                              §
                                                 §
                             Defendants.         §

                UNITED STATES’ REQUEST TO APPEAR REMOTELY

       The United States of America, by and through its undersigned counsel, hereby files this

Request to Appear Remotely, and shows the Court as follows:

   1. On or about September 16, 2020, the Defendant was charged by Bill of Information in

       the present matter.

   2. The Defendant made her initial appearance remotely on or about September 28, 2020.

   3. However, the Defendant asked to conduct her change of plea hearing in person. Shortly

       thereafter, the Court set an in-person hearing for a change of plea to be held on

       November 18, 2020.

   4. Counsel for the government lives and works in the District of Columbia. Due to a

       mayoral order, travel for the hearing may require the undersigned to quarantine or

       otherwise limit contacts upon return to the District of Columbia for a period of up to 14

       days.

   5. Therefore, the undersigned respectfully requests that the Court permit counsel for the

       government to appear via VTC, Zoom, or other remote connection.

   6. The undersigned has consulted with counsel for the defendant, who has no objection.
Case 1:20-cr-10050-JDB Document 15 Filed 11/13/20 Page 2 of 2           PageID 27




                                 Respectfully submitted,

                                 D. MICHAEL DUNAVANT
                                 UNITED STATES ATTORNEY


                                 By:         /s/ Katherine Payerle
                                        Katherine Payerle
                                        Assistant Chief
                                        United States Department of Justice
                                        Criminal Division, Fraud Section
                                        1400 New York Ave. NW
                                        Washington, DC 20005
                                        (202) 341-4227
                                        Katherine.Payerle@usdoj.gov




                                    2
